DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	The amendments to the claims filed on October 7, 2021 have been fully considered.  The amendments are sufficient to overcome the 35 USC 102 rejections over RN 1772577-05-5 and 1369538-14-6 and 1369538-12-4.  These rejections are withdrawn.  
3.	The amendments are insufficient to overcome the 35 USC 102 rejection over RN 1349721-69-2 which is maintained.  Applicants have amended the claims to remove embodiments for R5 and R6.  However, the generic claims still encompass this prior art compound.
4.	Notwithstanding non-allowability of the Markush claims, the search and examination was extended.  Applicants have, in response to a rejection of the Markush claims, overcome the rejection by amending the claims to exclude the species anticipated by the prior art.  The amended Markush claims were examined again to the extent necessary to determine patentability.  The claims were further searched to the full scope of claims 19, 38 and 39.  The claims had been previously searched to the full scope of claims 7, 8, 12, 13, 20 and 40.
Claim Objections
5.	Claims 7, 8, 12, 13, 19, 20, 39, 40 and 43 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claim 19 recites the limitation "R1 is chlorophenyl.”  There is insufficient antecedent basis for this limitation in the claim.  The independent claim does not include compounds wherein R1 is phenyl substituted with chloro.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JAE YOO whose telephone number is (571)272-9074. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN JAE YOO/Primary Examiner, Art Unit 1626